Citation Nr: 1604785	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-44 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for increased liver protein.  

2.  Entitlement to a disability rating higher than 30 percent for PTSD prior to May 30, 2012, and higher than 50 percent from May 30, 2012.  

3.  Entitlement to a disability rating higher than 30 percent for status post shrapnel wound, right wrist with right hand sensory neuropathy secondary to radial nerve damage.  

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for liver protein; a rating higher than 30 percent for PTSD; a rating higher than 30 percent for right wrist shrapnel wound residuals disability; and a compensable rating for hearing loss.  

In a rating decision dated in June 2015, the RO increased the rating for PTSD to 50 percent effective May 30, 2012. 

In October 2015 the Veteran and his spouse testified by videoconference from the Denver RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issue of a compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran did not have a liver disorder during service; and his post-service fatty liver and elevated transaminase is not productive of disability.

2.  The Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with the Veteran generally functioning satisfactorily throughout the appeal period; at no time after May 2012 has the Veteran's PTSD been shown to be productive of requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms.  

3.  The Veteran's "status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage" disability has not been productive of ankylosis, muscle damage, deep scars encompassing an area of 144 square inches (929 sq. cm.) or greater, or severe incomplete paralysis at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a disability rating higher than 30 percent for PTSD prior to May 30, 2012, and higher than 50 percent from May 30, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating higher than 30 percent for status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.123, 4.124a, Diagnostic Code 8514 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in March, April, and August of 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's medical records have been obtained.  Social Security records have also been obtained and associated with the claims file.  In addition, the Veteran was afforded multiple VA examinations during the appeal period regarding his increased rating claims.  The Board has reviewed the examination reports and finds that they are adequate because the examiners discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in October 2015 regarding his claims.  During that hearing he was assisted by an accredited representative of the Veterans of Foreign Wars.  The representative, and the Veterans Law Judge, asked questions to ascertain the nature, onset, and severity of the Veteran's symptoms and their impact on his functioning.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided below, and no further assistance to develop evidence is required.

Although the Veteran was not accorded a VA examination with regard to his claim for service connection for increased liver protein/a liver disorder, the Board finds that none is needed because of the absence of evidence of a disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II. Merits

The Board has carefully reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Liver Disease

Service treatment records contain no record of any complaints, diagnosis, or treatment involving the liver.  Post-service medical evidence shows some abnormal blood tests with respect to liver proteins beginning in 2007, almost 40 years after service, as well as fatty changes of the liver.  Significantly, the Veterans gastroenterologist indicated in 2008, there were no symptoms of liver disease.  As such, the abnormal laboratory findings are not considered to be productive of a disease process, and absent the presence of a current disability, there is no basis for awarding service connection.    

Even if the abnormal liver findings constituted a disease for which compensation can be made, the Veteran's liver condition is not linked by competent medical evidence to service.  Rather, they were associated with the Veteran's excessive weight.  

To the extent that the Veteran himself suggests that there may be a causal relationship between service and his current liver findings, this is a medical question that is complex in nature, so any such nexus must have some medical foundation.  Here it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  He also has presented no competent medical evidence in support of his lay opinion.  As such, the record is without any competent medical evidence in support of the claim.  In view of the foregoing, service connection for a liver disorder is not warranted.  

B.  Increased rating claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In a rating decision dated in September 2010 the RO granted entitlement to TDIU effective March 19, 2008, based on the combined effect of his service connected disabilities.  (The Veteran's compensable service connected disabilities are his PTSD, left eye enucleation, traumatic brain injury, right wrist shrapnel wound, diabetes, and tinnitus.)  As such, any consideration of that issue as may have otherwise been implied in the increased rating claims is moot.  

i. PTSD

In a rating decision dated in 1998 the RO granted service connection for PTSD.  In March 2008 the Veteran filed a claim for an increased rating for his PTSD, which was then rated as 30 percent disabling.  That claim was denied by the RO in its November 2008 rating decision; and the Veteran appealed that decision.  In a rating decision dated in June 2015 the RO increased the rating for PTSD to 50 percent effective May 30, 2012.  The Veteran continues to press for a higher disability rating.

The Veteran's PTSD disability has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Evidence

During an August 2007 VA psychiatric intake and assessment, the Veteran reported that had difficulty relaxing and was always tinkering; working.  The psychiatrist noted that the Veteran was oriented to time, place, person and situation, and that the Veteran's thinking was linear, logical and goal directed without hallucinations, loose associations, or paranoid delusions.  Mood was euthymic and speech was fluent and of normal rate.  The GAF score was 70.  

Apart from a brief period from December 2008 until March 2009 (during which the Veteran's GAF was 55), VA Mental health treatment records throughout the appeal period show the Veteran with a GAF at or above 60.

On VA psychiatric examination in September 2008, the Veteran was cooperative, friendly, alert, and oriented to person, time, and place.  He complained of disrupted sleep, some reclusivity, and some irritability, but denied any panic attacks or suicidal or homicidal ideation.  The examiner noted that the Veteran's affect was normal, but mood was anxious.  Mental status examination found no obsessive thoughts or ritualistic behavior; and thought processes were intact.  GAF score was 60.  The examiner added that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks; generally functioning satisfactorily.  

On VA QTC neuropsychological examination in June 2012, the Veteran complained of memory problems, including difficulty with names, word finding, and remembering appointments; and said that he had to write everything down.  He reported that he was participating in PTSD group therapy, and that his symptoms were relatively well controlled with the help of medication and psychotherapy.  The examiner noted that the Veteran was adequately groomed and dressed in clean, casual clothing, appropriate to the evaluation situation; and was courteous and compliant with the examiner and staff, with rapport established without difficulty.  He also noted that the Veteran was alert and fully oriented to person, place, time, and situation; affect was stable and euthymic; and that speech was within normal limits in volume and tone.  The Veteran also was organized, relevant, and goal directed, and denied any suicidal or homicidal ideation.  The neuropsychologist concluded that the Veteran's memory deficits were the result of an in-service traumatic brain injury, but that his attention deficits were likely due to attention deficit hyperactivity disorder.

On VA PTSD examination in May 2012, the Veteran reported that he had been hit by an explosive device while in combat in Vietnam, and that he has had trouble with "forgetting things" ever since.  He stated that he has compensated by taking notes and adhering to strict routines and structure.  Mental status examination found him to be alert, coherent, fully oriented; and cooperative in manner, and well groomed.  Affect was a little constricted but underlying mood seemed to be essentially euthymic, and there was no evidence of a formal thought disorder.  The Veteran denied any suicidal ideation.  GAF score was 60.  The examiner (the VA facility's Chief of Psychology), surmised that the Veteran's PTSD was productive of occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks; generally functioning satisfactorily.  

On VA PTSD examination in March 2015, the Veteran said that his symptoms were "pretty much the same" as they had been at the time of his May 2012 examination.  The examiner observed that the Veteran was dressed in clean casual clothes.  Mental status examination found the Veteran to be alert, coherent, fully oriented, and pleasant and cooperative in manner.  Thought processes were logical and goal oriented; affect was just a little somber but consistent with topics discussed; underlying mood was mildly dysphoric; and there was no evidence of a formal thought disorder.  The Veteran denied current thoughts of suicide.  The examiner (the VA facility's Chief of Psychology) concluded that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During his 2015 Board hearing the Veteran complained of problems with sleep, and his wife testified that the Veteran had had some "temper outbursts."  See Board Hearing Transcript, pp. 3-5.  The Veteran denied any suicidal or homicidal ideation.

Analysis

Preliminarily, the Board notes that the Veteran's cognitive dysfunction has been determined to be secondary to his traumatic brain injury; not his PTSD; and he is separately rated for his cognitive complaints, including his memory loss, concentration, and attention problems, under his service-connected traumatic brain injury with cognitive disorder disability.  (His traumatic brain injury with cognitive disorder is evaluated as 40 percent disabling.)  See July 2012 rating decision.  See also 38 C.F.R. § 4.14, regarding VA's prohibition against pyramiding.

As for his other psychological symptoms, although productive of problems with sleep throughout the appeal period (see Transcript, pp. 3-4), the Veteran has been fully oriented and independent in his activities of daily living and self-care throughout the appeal period.  He has no impaired thought processes; has a good relationship with his wife of 40 years, and others; and still enjoys his pastimes, including browsing the internet, riding his motorcycle, and fly fishing.  See Transcript, pp. 3, 6.  Indeed, VA examiners agree that the Veteran has been generally functioning satisfactorily throughout the appeal period; and this is reflected by a predominant GAF score throughout the appeal period of 60.  There specifically is no evidence of the kinds of symptoms, such as panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, etc., nor the severity of symptoms contemplated by a rating of 50 percent, prior to May 30, 2012.  Accordingly, the Board finds that the criteria for a schedular rating in excess of 30 percent prior to May 30, 2012, are not met.  

There is also no evidence of the kinds of symptoms, such as suicidal ideation; obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and an inability to establish and maintain effective relationships; that would warrant a rating higher than 50 percent.  The Veteran's complaints, symptomatology, the clinical findings, and GAF scores of 60 since May 30, 2012 (indicative of at most moderate symptoms), do not more nearly approximate or equate to the criteria for a 70 percent rating.  Accordingly, the Board finds that the criteria for a schedular rating in excess of 50 percent beginning May 30, 2012, are not met.  

As for an extraschedular rating, the assigned rating criteria reasonably describe the Veteran's disability level (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily) and symptomatology (sleep difficulty, isolation, emotional numbing, and trouble with relationships).  This disability level and these symptoms are amply covered by the Schedule of Ratings for Mental Disorders, which provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.  

ii. Right wrist

In a rating decision dated in 1968 the RO granted service connection for status post shrapnel wound, right wrist, with right hand sensory neuropathy secondary to radial nerve damage.  In March 2008 the Veteran filed a claim for an increased rating for his right wrist/hand shrapnel residuals disability, which was then rated as 30 percent disabling.  That claim was denied by the RO in its November 2008 rating decision; and the Veteran appealed that decision.  

The Veteran's right wrist/hand shrapnel disability has been rated under Diagnostic Code 8514, which pertains to paralysis of the musculospiral nerve (radial nerve), throughout the appeal period.  Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 40 percent disability rating for the minor extremity and a 50 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  

A 60 percent disability rating is warranted for complete paralysis of the radial nerve involving the minor upper extremity, and a 70 percent disability rating is warranted if there is complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Complete paralysis is demonstrated by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend the hand at the wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; and where supination of the hand, and extension and flexion of the elbow is weakened, and loss of synergic motion of extensors impairs the hand grip seriously.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

Evidence

On VA examination of the right wrist/hand in September 2012, the Veteran complained of an electric shock sensation moving into the right thumb and index finger if he bumped the scar on the base of his thumb. He also complained of a tremor present in the right hand, primarily when using flatware such as a fork or a spoon; and of occasional shakiness when holding a cup with the right thumb and index finger opposed, and when handwriting.  He also reported a very slight numbness on the dorsal aspect of the right hand between the first and second metacarpal areas; and said that he felt that the strength in both hands was gradually decreasing; the same in the left as in the right.

Physical examination of the right hand revealed a dystrophic right thumb nail due to shrapnel injury. There was a 1.5 inch long x 1/8 inch wide line scar in the thumb nail from the paronychia to the distal tip, and a spoon deformity at the right thumb nail.  There was no redness or tenderness.  There was a 1.5-inch long x 3/8-inch wide scar on the radial aspect of the wrist near the radial styloid area which, when pressed, elicited a painful electrical shooting sensation into the thumb and index finger.  There was some slight decrease to light touch sensation present on the dorsal aspect of the right hand, over the first and second metacarpal areas, but the 10-gm monofilament touch and vibratory sensation was maintained. The Veteran had good dexterity of the right hand, and could oppose the thumb to all fingers.  The muscles of the right hand were symmetrical and normal compared to the left; and the Veteran was able to make a fist normally and had complete extension of all the fingers.  On strength testing, there was no weakness on opposition of the thumb to the index finger and middle fingers; but there was an intermittent tremor primarily affecting the thumb and index fingers that was manifested mainly with opposition position of the thumb and index finger.  Strength testing of the wrist and fingers on the right hand was symmetrical and normal compared to the left; and there was no decreased range of motion of the hand and fingers after repetitive motion, and no observed manifestation of pain with range of motion testing.  The examiner concluded that activities requiring a steady hand when opposing the right thumb to index finger could not be completed.

On VA scars examination in June 2012, the Veteran complained of shooting pain to the radial styloid scar on the right wrist if it was bumped.  Physical examination found a 4 centimeter linear scar on the dorsal of the right hand between the 1st & 2nd metacarpals, right radial styloid; and a 4.0 x 1.0 centimeter superficial non-linear scar.  

On VA hand/fingers examination in March 2015, the Veteran indicated that not much had changed since his last examination in 2012.  He stated that he had shrapnel in the wrist and thumb, and complained of involuntary shaking with increased sensitivity over right medial wrist when gripping a fork or cup.  He said that he had no numbness or tingling in his dominant right hand, but did have a decreased sensation distal to the scar on the radial styloid.  Range of motion testing of the right hand was "all normal;" and physical examination found no gap between the pad of the thumb and the fingers; no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; and no additional functional loss or range of motion after three repetitions.  Muscle strength testing/hand grip of the right hand was normal (5/5), and there was no atrophy.  The examiner surmised that the Veteran's occupational functioning would be impacted due to "limited ability for fine motor skill and prolonged gripping." 

On VA wrist examination in March 2015, the veteran stated that not much had changed since his 2012 examination.  He recalled being hit with shrapnel in the wrist and thumb during combat, and stated that he has involuntary shaking and increased sensitivity over right medial wrist with gripping a fork or cup since then.  He added that the shaking stopped with gripping with the other hand or by stopping the motion.  He denied any numbness or tingling in his right hand, but did complain of a decreased sensation distal to the scar on the radial styloid.  Range of motion testing of the right wrist found palmar flexion from 0 to 80 degrees; dorsiflexion from 0 to 75 degrees; ulnar deviation from 0 to 30 degrees; and radial deviation from 0 to 10 degrees.  There was no pain on range of motion testing, and no additional functional loss or range of motion after three repetitions; but there was tenderness to palpation distal to the radial styloid scar.  Muscle strength on flexion and extension of the right wrist was normal (5/5), and there was no atrophy.  X-rays of the right wrist revealed severe degenerative changes at the radiocarpal joint, with deformity of the scaphoid end of the distal radius, and scapholunate separation with proximal migration of the capitate; and osteoarthritic changes in the carpus and in the small joints of the fingers.  The examiner surmised that the Veteran's occupational functioning would be impacted due to "limited ability for fine motor skill and prolonged gripping."

On VA peripheral nerves examination in March 2015, sensation over the right inner/outer forearm was normal, but was decreased in the right hand/fingers.  Muscle flexion, extension, grip strength, and pinch (thumb to index finger)  were normal (5/5), and there was no atrophy.  Sensory examination found no pain or paresthesias and/or dysesthesias involving the right upper extremity, but there was mild numbness.  The examiner added that there was a very small area distal to the right radial styloid and scar that had decreased sensation, encompassing an area of approximately 3 cm x 1 cm.  Diagnosis was mild incomplete paralysis of the right radial (musculospiral) nerve; which the examiner indicated did not impact the Veteran's ability to work.  

On VA scars examination in March 2015, the examiner found a 4 centimeter linear scar on the right dorsal between the 1st and 2nd metacarpal; and a 1.5 x 1 centimeter superficial non-linear scar on the radial styloid.  The scars were not painful or unstable, but there was a decreased sensation distal to the scar on the radial styloid.  The examiner added that the scars did not impact the Veteran's ability to work.  

During his 2015 Board hearing the Veteran testified that his right wrist is a little achy unless somebody hits it or he bumps, which elicits a very, very sharp pain.  See Board Hearing Transcript, p. 8.  He added that he had pretty good motion in the right wrist, and did not need any treatment for the wrist.  Transcript, p. 8.  

Analysis

The evidence confirms that the Veteran has had incomplete paralysis of the right radial (musculospiral) nerve throughout the appeal period, however, there is no clinical evidence of anything more than mild incomplete paralysis at any time during the appeal period.  In the absence of severe incomplete paralysis, the schedular criteria for a rating higher than 30 percent under Diagnostic Code 8514 are not met.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As for a schedular rating higher than 30 percent under some alternative criteria, the right wrist is not ankylosed, and there is no muscle damage of the wrist or hand, so a rating higher than 30 percent under Diagnostic Code 5214 (which provides for evaluation of the wrist) or Diagnostic Code 5307 (which includes a 40 percent rating for muscle damage), is not indicated.  Additionally, the right hand is not fixed in supination or hyperpronation, so a schedular rating higher than 30 percent under the hand criteria at Diagnostic Code 5213 is not indicated; and the fingers of the right hand are not ankylosed, so a schedular rating higher than 30 percent based on limitation of motion of the fingers is not indicated and evaluation under that criteria is not to the Veteran's advantage.  See Diagnostic Codes 5216-5230.  Finally, the right wrist/hand scars are not deep and do not encompass an area of 144 square inches (929 sq. cm.) or greater, so a schedular rating higher than 30 percent under the scar regulations (Diagnostic Code 7801-7804) is not indicated and evaluation under that criteria is not to the Veteran's advantage.   

As for an extraschedular rating, the assigned rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage disability has been diagnosed, by a medical provider, as productive of mild incomplete paralysis, and this level of severity is clearly contemplated by the assigned schedular rating criteria.  The schedular criteria are therefore adequate and referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not required.  


ORDER

Service connection for a liver disorder is denied.

A disability rating higher than 30 percent prior to May 30, 2012, and higher than 50 percent beginning May 30, 2012, for PTSD is denied.

A disability rating higher than 30 percent for status post shrapnel wound of the right wrist, with right hand sensory neuropathy secondary to radial nerve damage, is denied.

REMAND

In addition to the foregoing, the Veteran seeks a compensable rating for his service-connected hearing loss disability.  During his October 2015 Board hearing he testified that his hearing has worsened since his last VA examination in March 2015, and that he is now deaf in his right ear.  See Transcript, p. 10.  Review of the record reveals that the Veteran was apparently referred by a VA audiologist to an ENT physician in or around July 2015 "due to the significant asymmetry for pure tones and word discrimination" (see VA Audiology Note dated July 28, 2015); although the respective ENT records are not in the claims file.  Remand for a new VA examination is accordingly warranted.  38 C.F.R. § 3.327.  On remand the claims file should be updated to include the 2015 ENT records (if any), and VA treatment records dated after January 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's year 2015 ENT records, and all relevant VA treatment records dated after January 2016.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a new VA audiology examination to ascertain the current severity of his service-connected hearing loss disability.  The examiner should discuss the Veteran's symptoms with the Veteran and document the Veteran's complaints in the examination report.  All pertinent tests should be done, and all findings reported in detail.  The examiner is also requested to opine as to the impact of the Veteran's hearing loss on his activities of daily living, and his employability.

3.  After completion of the above and any other development as may become indicated, re-adjudicate the appeal for a compensable rating for hearing loss.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


